Citation Nr: 1205235	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for ingrown toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966 with a period of service in the Army National Guard that ended in June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Portland, Oregon, hence, that RO now has jurisdiction over the claim on appeal.

In a March 2008 substantive appeal, via a VA Form 9, the Veteran indicated that he did not want a hearing before the Board. Nonetheless, a Board hearing at the local RO was scheduled for March 2011 and the Veteran failed to appear. In a March 2011 hearing response form, the Veteran reiterated that he did not request a hearing on his appeal and that someone made a mistake by claiming he requested a hearing. The Board finds that it may proceed with review of the claim on appeal. 38 C.F.R. § 20.704 (2011).    

In a June 2011 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

In December 2011, additional VA outpatient treatment records from August 2011 to November 2011 were associated with the Veteran's claims file. The Veteran did not submit a waiver of initial RO consideration of these records and no supplemental statement of the case has been issued. The Board finds that this evidence is not pertinent to the claim on appeal as it shows treatment related conditions of the ears, earlobe and scalp and includes a VA mental examination. As such, a waiver of initial RO consideration is not required. See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent and probative medical evidence of record does not show the Veteran has a chronic ingrown toenail disability. 


CONCLUSION OF LAW

A chronic ingrown toenail disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2005 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was informed of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal in a February 2008 statement of the case. Although this notice was not issued before the November 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a September 2009 supplemental statements of the case. See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes February 2005 and May 2009 VA examination reports for service-connected skin disabilities, VA outpatient treatment records from February 2009 to June 2011, and private treatment records dated June 1985 and September 1990, and a July 2011 VA examination report. The July 2011 VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale. The Board notes that the July 2011 VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159 (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran asserts that service connection is warranted for a claimed ingrown toenail disability due to his period of active military service and service-connected tinea pedis with onychomycosis and dermatophytosis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court has held that the requirement of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes in an April 2008 rating decision, the Veteran was granted service connection for tinea pedis, onychomycosis (claimed as toenail fungus), and dermatophytosis (claimed as skin condition), each evaluated as noncompensable, effective November 8, 2006. The Veteran filed a May 2008 notice of disagreement and the RO combined all three service-connected skin disabilities in a September 2009 rating decision and increased the disability rating to 10 percent, effective December 29, 2006. Subsequently, in a November 2010 rating decision, a decision review officer granted entitlement to an earlier effective date of March 30, 2005 for the service-connected skin disabilities. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for the Veteran's claimed ingrown toenail disability. 

Service treatment records reveal the Veteran underwent the removal of the toenail from his right great toe in May 1966. In June 1966, the Veteran's complaint of "still having trouble" with his right great toe was noted; however, x-ray results were documented as negative. At the time of separation from active service, an October 1966 separation examination report indicated the Veteran's feet were within normal limits. Thereafter, a March 1974 entrance examination report for the Army National Guard also revealed no abnormalities as to the Veteran's feet.

After separation from service, a June 1985 private treatment record noted the Veteran's request for the removal of all his toenails was denied. However, a September 1990 private treatment record noted the Veteran underwent the removal of toenails from his left great and second toes, which were described as deformed mycotic nails. 

Approximately fifteen years later, the Veteran filed an April 2005 Application for Compensation and/or Pension, via a VA Form 21-526, in pertinent part, for a toenail condition due to parasites. In a November 2005 rating decision, the RO recharacterized the claim as service connection for ingrown toenails and denied it on the merits as there was no evidence of a permanent residual or actual chronic disability shown by the service treatment records or the evidence following service. At the time of the rating decision, the evidence of record included the September 1990 private treatment record, as noted above, and an August 2005 VA examination report that revealed, in pertinent part, objective findings of "some deformity of the great toenail bilaterally; worse on the left than on the right consistent with prior toenail removal" in 1966. The Board notes that no subjective complaints or objective findings of ingrown toenails were documented in that examination report.

Thereafter, the Veteran was afforded VA skin examinations in connection with his service-connected skin disabilities in February 2008 and May 2009. Neither examination report documented subjective complaints or objective findings of ingrown toenails. In fact, the May 2009 VA examiner specifically noted "there [was] no tinea pedis present and no residuals appreciated." Moreover, onychomycosis continued on all toenails bilaterally, but there was no indication of secondary infection or gross overgrowth. The examiner acknowledged there was discomfort associated with this latter skin disability, "but this does not impair the [V]eteran for standing up to one hour. Greater than [one hour] may aggravate the toenails and create inflammatory process and pain, [however] none [was] present."

In furtherance of the claim on appeal, the Veteran filed a December 2006 notice of disagreement and asserted that his ingrown toenails were in some way causally related to his service-connected skin disabilities. After the RO issued a February 2008 statement of the case, the Veteran perfected his appeal to the Board by submission of a March 2008 substantive appeal, via a VA Form 9. At the time of the June 2011 Board decision, which remanded the claim for additional development and adjudicative action, the evidence of record included VA outpatient treatment records from February 2009 to May 2010 and July 2010, which were silent with regard to the Veteran's claimed ingrown toenails. 

Pursuant to the Board's remand instructions, VA outpatient treatment records from June 2010 to June 2011 were obtained and associated with the claims file, but again do not show any subjective complaints or objective findings of ingrown toenails. Additionally, the Veteran underwent a July 2011 VA feet examination. The Veteran reported that he had ingrown toenails of 'all ten toes' and had additional toenails removed in the 1980s related to ongoing fungus and ingrown toenails. On examination, thickening and deformity of all toenails was noted. The examiner indicated that no ingrown toenails were found on examination. The examiner noted review of the claims file, to include private and VA outpatient treatment records, and found no evidence of ingrown toenails in such records or upon examination, thus opined that the Veteran did not have chronic ingrown toenails.

After a complete review of the evidentiary record, the Board finds there is no probative evidence of record to show the Veteran has a chronic ingrown toenail disability currently or at any time during the pendency of the appeal period. See McClain, 21 Vet. App. at 321. As discussed in detail above, the Veteran filed his claim on appeal in April 2005 and the evidence obtained and associated with the claims file since then do not show any subjective complaints or objective findings of ingrown toenails or a chronic ingrown toenail disability. In fact, no such evidence was found upon examination at the February 2008 and May 2009 VA skin examinations, and the most recent July 2011 VA examiner documented that the Veteran did not have chronic ingrown toenails with sufficient rationale. While the Board acknowledges the Veteran underwent the removal of a toenail during service in May 1966, his feet were described as within normal limits upon separation in October 1966. Moreover, the Veteran's removal of two deformed mycotic toenails in a September 1990 private treatment record was considered; however, there is no evidence of ingrown toenails in this treatment records and if is noted that service connection is already in effect for a skin disorder related to toenail fungus.  

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a chronic ingrown toenail disability. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board also acknowledges the Veteran's representative's contention made in a September 2011 post-remand brief that the July 2011 VA examination report is inadequate because the "examiner failed to consider the [V]eteran's history, and instead focused on the current absence of an acute disorder in order to rule out the presence of a chronic disorder . . . [and] [b]y focusing only on the current status, and ignoring the exceptional history, the examiner ha[d] failed to adequately address the question of 'chronic.'" The Board finds, as noted above, that the July 2011 VA examiner noted review of the Veteran's claims file and medical history, recorded pertinent examination findings of no evidence of ingrown toenails, and opined that the Veteran did not have chronic ingrown toenails with supportive rationale. Thus, the July 2011 VA examination report is probative, an additional remand is not required for another VA examination, and the decision is based on the competent and probative evidence of record. See Rodriguez, 22 Vet. App. at 295. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for ingrown toenails. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for ingrown toenails is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


